FORM OF PERFORMANCE RSU AGREEMENT    


Exhibit 10.26


AMERICOLD REALTY TRUST
2017 EQUITY INCENTIVE PLAN
Restricted Stock Unit Agreement
This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
by and between Americold Realty Trust, a Maryland real estate investment trust
(the “Company”), and [•] (the “Participant”).
Grant Date:                     ____________________________________
Target Number of Restricted Stock Units:
    ____________________________________
This grant also includes Dividend Equivalents, which are described below.
1.Grant of Restricted Stock Units and Dividend Equivalents.
1.1    Pursuant to Section 9.1 of the Americold Realty Trust 2017 Equity
Incentive Plan (the “Plan”), the Company hereby issues to the Participant an
Award of Restricted Stock Units (the “Restricted Stock Units”), in an amount
equal to the “target number” set forth above (the “Target Award”). Each
Restricted Stock Unit represents the right to receive Shares based on a
percentage of the Target Award (ranging from 0%-200%) as set forth on Appendix A
of this Agreement, subject to the terms and conditions set forth in this
Agreement and the Plan. Capitalized terms that are used but not defined herein
have the meaning ascribed to them in the Plan.
1.2    Each Restricted Stock Unit includes one Dividend Equivalent. A Dividend
Equivalent entitles the Participant to a cash payment equal to the cash
dividends declared on a Share during the vesting period (if any). The
determination of the amount of Dividend Equivalents and payment of Dividend
Equivalents will be made as provided in Section 5.3.
1.3    The Restricted Stock Units shall be credited to a separate account
maintained for the Participant on the books and records of the Company (the
“Account”). All amounts credited to the Account shall continue for all purposes
to be part of the general assets of the Company.
2.    Consideration. The grant of the Restricted Stock Units and related
Dividend Equivalents is made in consideration of the services to be rendered by
the Participant to the Company or its Subsidiaries.
3.    Vesting.
3.1    Except as otherwise provided in this Agreement, provided that the
Participant has not incurred a Termination of Service as of the applicable
vesting date, and further provided that any additional conditions and
performance goals set forth in Appendix A (attached hereto) have been satisfied,
the Restricted Stock Units will vest and no longer be subject to any
restrictions in accordance with the following schedule:






--------------------------------------------------------------------------------





Vesting Date
Number of Restricted Stock Units That Vest
Upon completion of the Performance Period as described in Appendix A
As provided in Appendix A

Once vested, the Restricted Stock Units become "Vested Units."
3.2    Except as provided in Sections 3.3 and 3.4 of this Agreement, the
foregoing vesting schedule notwithstanding, upon the Participant's Termination
of Service for any reason at any time before all of his or her Restricted Stock
Units have vested, the Participant's unvested Restricted Stock Units shall be
automatically forfeited and neither the Company nor any Subsidiary shall have
any further obligations to the Participant under this Agreement.
3.3    If the Participant’s Termination of Service occurs as a result of a
Termination of Service by the Company without Cause [or by the Participant for
Good Reason (as such term is defined in the Participant’s written employment
agreement with the Company)], a pro-rated portion of the Restricted Stock Units
shall remain outstanding and eligible to vest based on actual performance
through the last day of the Performance Period, based on the number of days
during the Performance Period that the Participant was employed.
3.4    If, within the twelve (12) month period following a Change in Control,
the Participant’s Termination of Service occurs as a result of a Termination of
Service by the Company without Cause [or by the Participant for Good Reason (as
such term is defined in the Participant’s written employment agreement with the
Company)], the Restricted Stock Units shall immediately become vested based on
actual performance through the Termination of Service date.
4.    Restrictions. Subject to any exceptions set forth in this Agreement or the
Plan, until such time as the Restricted Stock Units and Dividend Equivalents are
settled and/or paid in accordance with Sections 5 and 6 of this Agreement, the
Restricted Stock Units and Dividend Equivalents (or the rights relating thereto)
may not be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by the Participant. Any attempt to assign, alienate, pledge,
attach, sell or otherwise transfer or encumber the Restricted Stock Units or
Dividend Equivalents (or the rights relating thereto) shall be wholly
ineffective and, if any such attempt is made, the Restricted Stock Units and
Dividend Equivalents will be forfeited by the Participant and all of the
Participant's rights to such interests shall immediately terminate without any
payment or consideration by the Company.
5.    Rights as Shareholder; Dividend Equivalents.
5.1    The Participant shall not have any rights of a shareholder with respect
to the Shares underlying the Restricted Stock Units (including, without
limitation, any voting rights or any right to dividends paid with respect to the
Shares underlying the Restricted Stock Units) unless and until the Restricted
Stock Units vest and are settled by the issuance of Shares in accordance with
Section 6 of this Agreement.


2



--------------------------------------------------------------------------------





5.2    Upon and following the settlement of the Restricted Stock Units, the
Participant shall be the record owner of the Shares underlying the Restricted
Stock Units unless and until such Shares are sold or otherwise disposed of, and
as record owner shall be entitled to all rights of a shareholder of the Company.
5.3    If, during the vesting period provided in Section 3, the Company declares
a cash dividend on the Shares, then, on the payment date of the dividend, the
Participant’s Account shall be credited with Dividend Equivalents in an amount
equal to the dividends that would have been paid to the Participant if one
Share had been issued on the Grant Date for each Restricted Stock Unit granted
to the Participant as set forth in this Agreement based the Target Award. At the
end of the Performance Period and prior to payment of such Dividend Equivalents,
the amount of Dividend Equivalents credited to the Participant’s Account shall
be increased or decreased in the same proportion as the adjustment made to the
Target Award when determining the number of Vested Units (based on the Company’s
performance as described in Section 3.1 and Appendix A). Dividend Equivalents
shall be subject to the same vesting and forfeiture restrictions as
the Restricted Stock Units to which they are attributable and shall be paid,
without adjustment for any earnings or interest, on the same date that
the Restricted Stock Units to which they are attributable are settled in
accordance with Section 6 of this Agreement. Dividend Equivalents credited to a
Participant’s Account shall be distributed in cash. Dividend Equivalents shall
not be eligible for dividend reinvestment.
6.    Settlement and Payment of Restricted Stock Units.
6.1    Subject to Section 9 of this Agreement, as soon as administratively
practicable following the applicable vesting date provided in Section 3.1 (but
in no event later than the end of the calendar year in which such Restricted
Stock Units become vested), the Company shall (a) issue and deliver to the
Participant the number of Shares equal to the number of Vested Units and cash
equal to any Dividend Equivalents as provided in Section 5.3 (as adjusted to
satisfy the tax withholding requirements provided in Section 9 of this
Agreement), and (b) enter the Participant’s name on the books of the Company as
the shareholder of record with respect to the Shares delivered to the
Participant.
6.2    Notwithstanding Section 6.1 of this Agreement, in accordance with Section
3.2 of the Plan, the Committee may, but is not required to, prescribe rules
pursuant to which the Participant may elect to defer settlement of the
Restricted Stock Units. Any deferral election must be made in compliance with
such rules and procedures as the Committee deems advisable.
If the Participant is deemed a "specified employee" within the meaning of Code
Section 409A, as determined by the Committee, at a time when the Participant
becomes eligible for settlement of the Restricted Stock Units upon his
"separation from service" within the meaning of Code Section 409A, then to the
extent necessary to prevent any accelerated or additional tax under Code Section
409A, such settlement will be delayed until the earlier of: (a) the date that is
six months following the Participant's separation from service and (b) the
Participant's death.
6.3    To the extent that the Participant does not vest in any Restricted Stock
Units for any reason, all interest in such Restricted Stock Units and any
related Dividend Equivalents


3



--------------------------------------------------------------------------------





shall be forfeited. The Participant has no right or interest in any Restricted
Stock Units or Dividend Equivalents that are forfeited.
7.    No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Participant any right to be retained in any position, as an
Employee, consultant, advisor or Nonemployee Trustee of the Company. Further,
nothing in the Plan or this Agreement shall be construed to limit the discretion
of the Company to terminate the Participant's employment or service at any time
for any reason.
8.    Adjustments. If any change is made to the outstanding Shares or the
capital structure of the Company, if required, the Restricted Stock Units shall
be adjusted in any manner as contemplated by Section 4.4 of the Plan.
9.    Tax Liability, Net Settlement and Withholding.
9.1    The Participant shall be required to pay to the Company, and the Company
shall have the right to deduct from any compensation, including any Dividend
Equivalents, paid to the Participant pursuant to the Plan, the amount of any
required withholding taxes in respect of the Restricted Stock Units or Dividend
Equivalents and to take all such other action as the Committee deems necessary
to satisfy all obligations for the payment of such withholding taxes in
accordance with Section 22.2 of the Plan.
9.2    Without limiting Section 9.1 of this Agreement, upon settlement of the
Restricted Stock Units as provided in Section 6 of this Agreement, the Company
shall have the right in its sole discretion to withhold a portion of the Shares
that have a Fair Market Value equal to the amount required to be withheld by the
Company (or its Subsidiaries) to satisfy the applicable federal, state and local
tax withholding requirements, domestic or foreign, unless the Company, in its
sole discretion, requires the Participant to make alternate arrangements
satisfactory to the Company for such withholdings in advance of the arising of
any withholding obligations.
9.3    Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Participant's responsibility and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant, vesting or settlement of the Restricted Stock
Units, grant or payment of Dividend Equivalents or the subsequent sale of any
Shares; and (b) does not commit to structure the Restricted Stock Units or
Dividend Equivalents to reduce or eliminate the Participant's liability for
Tax-Related Items.
10.    [Non-competition and Non-solicitation.
10.1    In consideration of the Restricted Stock Units and related Dividend
Equivalents, the Participant agrees and covenants not to:
(a)    contribute his or her knowledge, directly or indirectly, in whole or in
part, as an employee, officer, owner, manager, advisor, consultant, agent,
partner, director, shareholder, volunteer, intern or in any other similar
capacity to an entity engaged in the same or similar business as the Company and
its Subsidiaries in any geographic area in which the Participant worked,


4



--------------------------------------------------------------------------------





represented the Company or its Subsidiaries, or had material contact with
customers of the Company or its Subsidiaries during the Participant’s employment
with the Company or any of its Subsidiaries, for a period of nine (9) months
following the Participant's Termination of Service;
(b)    directly or indirectly, solicit, hire, recruit, attempt to hire or
recruit, or induce the termination of employment of any employee of the Company
or its Subsidiaries for nine (9) months following the Participant's Termination
of Service; or
(c)    directly or indirectly, solicit, contact (including, but not limited to,
e-mail, regular mail, express mail, telephone, fax, and instant message),
attempt to contact or meet with any current or actively sought prospective
customers of the Company or any of its Subsidiaries with whom the Participant
had material contact during the Participant’s employment with the Company or any
of its Subsidiaries, for purposes of offering or providing goods or services
similar to or competitive with those offered by the Company or any of its
Subsidiaries for a period of nine (9) months following the Participant's
Termination of Service.
(d)    The restrictions in this Section 10 are in addition to, and not in lieu
of, any other similar obligations the Participant may have under any other
agreement with the Company or its affiliates.
10.2    If the Participant breaches any of the covenants set forth in Section
10.1 of this Agreement:
(a)    all unvested Restricted Stock Units and related Dividend Equivalents
shall be immediately forfeited; and
(b)    the Participant hereby consents and agrees that the Company shall be
entitled to seek, in addition to other available remedies, a temporary or
permanent injunction or other equitable relief against such breach or threatened
breach from any court of competent jurisdiction, without the necessity of
showing any actual damages or that money damages would not afford an adequate
remedy, and without the necessity of posting any bond or other security. The
aforementioned equitable relief shall be in addition to, not in lieu of, legal
remedies, monetary damages or other available forms of relief.]
11.    Clawback Policy. This Award shall be subject to the terms and conditions
of the Company’s Incentive-Based Compensation Recoupment Policy adopted
effective January 23, 2018, a copy of which has been provided to the Participant
and which is incorporated herein by reference. This Award is also subject to the
requirements of any applicable law, government regulation, or stock exchange
listing requirement with respect to the recovery of incentive compensation.
12.    Compliance with Law. This Award and the issuance or transfer of Shares in
accordance with Section 6 of this Agreement shall be subject to compliance by
the Company and the Participant with all applicable requirements of federal and
state securities laws and with all applicable requirements of any stock exchange
on which the Shares may be listed. No Shares shall be issued or transferred
unless and until any then applicable requirements of state and federal law and
regulatory agencies have been fully complied with to the satisfaction of the
Company and its counsel.


5



--------------------------------------------------------------------------------





13.    Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Committee, care of the
Company, at the Company's principal corporate offices. Any notice required to be
delivered to the Participant under this Agreement shall be in writing and
addressed to the Participant at the Participant's address as shown in the
records of the Company. Either party may designate another address in writing
(or by such other method approved by the Committee) from time to time.
14.    Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Georgia without regard to conflict of
law principles.
15.    Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Participant or the Company to the Committee
for review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.
16.    Restricted Stock Units and Dividend Equivalents Subject to Plan. This
Agreement is subject to the Plan as approved by the Company's shareholders. The
terms and provisions of the Plan as it may be amended from time to time are
hereby incorporated herein by reference. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.
17.    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon the Participant
and the Participant's beneficiaries, executors, administrators and the person(s)
to whom the Restricted Stock Units and related Dividend Equivalents may be
transferred by will or the laws of descent or distribution.
18.    Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.
19.    Discretionary Nature of Plan. The Plan is discretionary and may be
amended, altered, suspended or terminated by the Board at any time, in its
discretion. The grant of the Restricted Stock Units and Dividend Equivalents in
this Agreement does not create any contractual right or other right to receive
any Restricted Stock Units, Dividend Equivalents or other Awards in the future.
Future Awards, if any, will be at the sole discretion of the Committee and the
Board. Any amendment, modification, or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of the
Participant's employment with, or service to, the Company or its Subsidiaries.
20.    Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel the Restricted Stock Units and related Dividend
Equivalents, prospectively or retroactively; provided, that, no such amendment
shall materially impair the previously accrued rights of the Participant under
this Agreement without the Participant's consent, subject to the provisions of
Section 21 of the Plan.


6



--------------------------------------------------------------------------------





21.    Code Section 409A. This Agreement is intended to comply with Code Section
409A or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Code Section 409A. Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Code Section 409A and in no event shall the Company be
liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by the Participant on account of non-compliance
with Code Section 409A.
22.    No Impact on Other Benefits. The value of the Participant's Restricted
Stock Units and related Dividend Equivalents is not part of his or her normal or
expected compensation for purposes of calculating any severance, retirement,
welfare, insurance or similar employee benefit.
23.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
24.    Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Participant has read and understands the terms and
provisions thereof and accepts the Restricted Stock Units and related Dividend
Equivalents subject to all of the terms and conditions of the Plan and this
Agreement. The Participant acknowledges that there may be adverse tax
consequences upon the vesting or settlement of the Restricted Stock Units,
payment of related Dividend Equivalents or disposition of the underlying Shares,
and that the Participant has been advised to consult a tax advisor prior to such
vesting, settlement or disposition.




[SIGNATURE PAGE FOLLOWS]


7



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
AMERICOLD REALTY TRUST


 
By: _____________________


Name:
Title:



 
[PARTICIPANT NAME]


 
By: _____________________


Name:





8



--------------------------------------------------------------------------------





Appendix A


Performance Period: [To be determined]


Performance Measurement: Vesting of the Restricted Stock Units shall be
determined as provided in this Appendix A based on the Company’s relative total
shareholder return or “TSR” compared against the total shareholder return of
each company in the MSCI U.S. REIT Index on the first day of the Performance
Period, provided, however, that any such company that is acquired or completes a
“going private” transaction during the Performance Period shall be disregarded
and any such company that has filed for bankruptcy protection or is delisted
during the Performance Period from any national securities exchange will have a
TSR percentile ranking of 0%. For purposes of this Agreement, “TSR” means the
compounded annual growth rate, expressed as a percentage and rounded to the
nearest two decimal points, in the value of a Share due to stock price change
and paid dividends on an absolute basis, during the applicable Performance
Period. For this purpose, the price of a Share shall mean the closing sales
price of the Company’s common stock on the New York Stock Exchange (or such
other national securities exchange or quotation system on which the Shares may
be listed or quoted) on the applicable day of the Performance Period. At the end
of the Performance Period, the Committee shall determine and certify, in its
sole discretion, the applicable TSR for such period. In determining total
shareholder return of each of the companies in the MSCI U.S. REIT Index, the
Committee will use, to the extent practical, the same methodology used to
compute the TSR as set forth above.


Vesting: The number of Restricted Stock Units that will vest (if any) will be
determined as provided in the table below. In the event that the Company’s
relative TSR performance does not meet the Minimum performance level threshold
set forth below, the Restricted Stock Units shall be automatically forfeited and
neither the Company nor any Subsidiary shall have any further obligations to the
Participant under this Agreement.


Performance Level Thresholds
Relative TSR Percentile
Vesting Percentage
Restricted Stock Units Vested
Minimum
30th percentile
50% of Target Award
[•]
Target
55th percentile
100% of Target Award
[•]
Maximum
75th or greater percentile
200% of Target Award
[•]





9



--------------------------------------------------------------------------------





If the Company’s relative TSR falls between the Minimum and Target performance
level thresholds or the Target and Maximum performance level thresholds provided
above, the number of Restricted Stock Units that will vest will be
mathematically interpolated by the Committee on a linear basis.


If the number of Restricted Stock Units that vest pursuant to the above table
exceeds the “350% Value Cap,” the number of vested Restricted Stock Units will
be reduced such that the delivered value will not exceed such 350% Value Cap.
The 350% Value Cap equals the number of Restricted Stock Units that corresponds
to the product of the value of a Share on the Grant Date, multiplied by the
Target Award, multiplied by 350%. For example, assume the Company achieves the
Maximum performance level threshold (with a payout percentage of 200%), and the
Company’s stock price has increased 200% (measured from the Grant Date). Because
the award would deliver a payout of 400% (200% x 200%), the number of Restricted
Stock Units that vest will be reduced such that the value delivered on the
payout date does not exceed the 350% Value Cap.


If the Company’s relative TSR is negative, in no event may the number of
Restricted Stock Units that vest exceed the Target Award.


In no event will the number of Restricted Stock Units that vest pursuant to this
Agreement exceed 200% of the Target Award.


10

